625 So. 2d 1050 (1993)
Davis EBANKS, Jr. and Lisa Ebanks
v.
RESERVE MARINE ENTERPRISES, INC., et al.
No. 93-C-1707.
Supreme Court of Louisiana.
October 15, 1993.
Rehearing Denied November 12, 1993.
PER CURIAM.
Writ granted. The factual question of whether a floating structure is a vessel is to be decided by the trier of fact. Southwest Marine, Inc. v. Gizoni, 502 U.S. ___, 112 S. Ct. 486, 116 L. Ed. 2d 405 (1991); Ducote v. V. Keeler & Co., Inc., 953 F.2d 1000 (5th Cir.1992); Orgeron v. Avondale Shipyards, Inc., 561 So. 2d 38 (La.1990). Since "even marginal claims are properly left for jury determination" (Ducote, 953 F.2d at 1002), the trial court erred in holding that this crane barge was not a vessel as a matter of law. The summary judgment is reversed and the case remanded for trial on the merits.
REVERSED AND REMANDED.
LEMMON, J., would grant and docket the case.
DENNIS, J., not on panel.